DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 2,982,125
Gilreath
United States Patent 4,765,810
Wetzel
United States Patent 10,914,652
Olsson
Chinese Utility Patent 205038024
Chaofeng et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chaofeng et al. in view of the admitted prior art and Wetzel.
With regard to claims 1 and 2 Chaofeng et al. teach that it is known to provide a leak testing jig as seen in figure 1.  The jig has an upper jig (reference item 6) and a lower jig (reference item 2).  A plate to be tested is placed on the lower jig.  The upper jig is clamped to the lower jig thus forming a lower region between the tested plate and the lower jig.  A colored liquid is pumped into the lower region via a conduit (reference item 3), and leaks can be determined by viewing an upper surface of the tested plate.  

    PNG
    media_image1.png
    405
    754
    media_image1.png
    Greyscale
Chaofeng et al. do not teach a leak testing jig having a test flow field (a flow channel) in fluid communication with an airtightness line (a gasket).  First, the admitted prior art include the separator as shown at least on figure 2.  The separator is provided with gasket (reference item 40) having an external airtightness line (reference item 41) and an internal airtightness lines (reference item 42).  The applicant states that the airtightness lines are typically leak testing using a tracer gas.  See at least paragraph 15.  Furthermore, from Wetzel it is known to provide a testing jig having a test flow field.  In one embodiment the test flow field is formed as an internal channel in a frame element (reference item 54) as seen in figure 3B.  In this embodiment the test flow field is coupled to a pressurized fluid source via a conduit (reference item 44).   This jig/test flow field are used to determine if a seal (reference item 55) has a leak.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Chaofeng et al. with the teachings of the admitted prior art and Wetzel in order to modify the lower jig to include the test flow field for the predicable benefit of testing the seals so that defects, if they exist, can be located.   
With regard to claim 3 one of ordinary skill would know to adapt Wetzel's frame element (reference item 54) to have a plurality of test flow field sections for the predicable benefit of directing a test solution such as a colored liquid to teach section of the airtightness line including the internal and external airtightness line thus increasing the speed at which the airtightness lines are tested.  
With regard to claim 4 the test flow field formed by using the frame element (reference item 54) has a predetermined volume.  Therefore, the test fluid will also have a predetermined volume.  Furthermore, the supply means provides pressurized fluid in the direction of the opening of the test flow field.
With regard to claim 5 Chaofeng et al.'s jig has a lower jig having an upper surface which supports the tested plate.  The jig has an upper jig which will press on the tested plate.  Furthermore, the admitted prior art has a seal (reference item 40) which appears to be generally rectangular and will form a close contact with the lower jig.  As such the test flow field, as shown in Wetzel's figure 3B, will open to the contact location.
With regard to claim 7 Chaofeng et al. teach that at least the upper jig is transparent and the test liquid is colored.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaofeng et al., the admitted prior art, and Wetzel as applied to claim 5 above, and further in view of Gilreath.
Chaofeng et al. teach testing of a plate using pressurized color liquid.  The pressure is obtained with a high-pressure water pump. First, official notice is hereby taken that axial piston pumps are well known and will have a cylinder that houses a reciprocating piston.  Furthermore, Gilreath teaches that it is known to use a pump to provide a pressurized fluid to a test area and then reverse the pump in order to recover the fluid.  See at least column 1 (lines 65-72).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Chaofeng et al., the admitted prior art, and Wetzel with the teachings of Gilreath in order to use a reversible axial pump for the predicable benefit of (a) reducing the pressure in the test jig so that it can be safely opened in order to remove the test plate and (b) recovering the test liquid so that it can be used on other test plates.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaofeng et al., the admitted prior art, and Wetzel as applied to claim 5 above, and further in view of Olsson.
Chaofeng et al. teach a jig having an upper jig and lower jig as discussed above.  Chaofeng et al. do not teach the use of a press movable shaft coupled to the upper jig.  However, Olsson teach that it is known to provide a jig for performing leak testing on plates.  The jig has an upper jig (reference item 20) and a lower jig (reference item 30).  In one embodiment the upper jig is attached to a press movable shaft in order to cause the upper jig to press upon the plate as seen in figure 9B.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Chaofeng et al., the admitted prior art, and Wetzel with the teachings of Olsson in order to provide a press movable shaft on the upper jig for the predicable benefit of automating the sealing of the test jig.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856